Exhibit 10.20
CONFIDENTIAL
AGREEMENT
     THIS AGREEMENT (“Agreement”), dated as of March 9, 2010, is made by and
between Actel Corporation, a California corporation (“Actel” or the “Company”),
and the entities and natural persons listed on Schedule A hereto and their
affiliates (collectively, the “Ramius Group”) (each of the Company and the
Ramius Group, a “Party” to this Agreement, and collectively, the “Parties”).
     WHEREAS, the Ramius Group may be deemed to beneficially own shares of
common stock of Actel (the “Common Stock”) totaling, in the aggregate, 2,423,315
shares, or approximately 9.2% of the Common Stock issued and outstanding on the
date hereof;
     WHEREAS, certain members of the Ramius Group and Actel entered into an
Agreement dated March 6, 2009 relating to Actel’s Board of Directors and 2009
annual shareholder meeting (the “2009 Settlement”); and
     WHEREAS, Actel and the Ramius Group have agreed that it is in their mutual
interests to enter into this Agreement to set forth, among other things, the
parties’ mutual understanding relating to the 2010 annual meeting of
shareholders (the “2010 Annual Meeting”).
     NOW, THEREFORE, in consideration of the premises and the representations,
warranties, and agreements contained herein, and other good and valuable
consideration, the Parties mutually agree as follows:
     1. Representations and Warranties of the Ramius Group. The Ramius Group
represents and warrants to Actel that (a) this Agreement has been duly
authorized, executed and delivered by the Ramius Group, and is a valid and
binding obligation of the Ramius Group, enforceable against the Ramius Group in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles; (b) the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of the Ramius Group as currently in effect; and (c) as of the date of
this Agreement, the Ramius Group may be deemed to beneficially own in the
aggregate 2,423,315 shares of Common Stock.
     2. Representations and Warranties of Actel. Actel hereby represents and
warrants to the Ramius Group that (a) this Agreement has been duly authorized,
executed and delivered by Actel, and is a valid and binding obligation of Actel,
enforceable against Actel in accordance with its terms, except as enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws generally affecting the rights
of creditors and subject to general equity principles; (b) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not (1) conflict with, result in a breach or violation of,
constitute a default (or an event which with notice

 



--------------------------------------------------------------------------------



 



or lapse of time or both could become a default) under or pursuant to, result in
the loss of a material benefit or give any right of termination, amendment,
acceleration or cancellation under, or result in the imposition of any lien,
charge or encumbrance upon any property or assets of Actel or any of its
subsidiaries pursuant to any law, any order of any court or other agency of
government, Actel’s Restated Articles of Incorporation (as amended January 3,
2003) (the “Restated Articles”), Actel’s Amended and Restated Bylaws (the
“Bylaws”), or the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which Actel is a party or bound or to which its
property or assets is subject or (2) trigger any “change of control” provisions
in any agreement to which Actel is a party; and (c) no consent, approval,
authorization, license or clearance of, or filing or registration with, or
notification to, any court, legislative, executive or regulatory authority or
agency is required in order to permit Actel to perform its obligations under
this Agreement, except for such as have been obtained.
     3. Directorships.
          (a) Actel agrees that the Board and all applicable committees of the
Board will take all actions necessary and appropriate to:
               (1) nominate Patrick W. Little, Jeffrey C. Smith and Eric J.
Zahler (collectively, with any replacement director appointed pursuant to
Section 3(b) below as applicable (the “Replacement Appointees,” the “2009
Settlement Directors”), for election to the Board at the 2010 Annual Meeting
(other than in the case of such person’s refusal to serve or if such person has
committed an act that would be grounds for removal from the Board for cause, in
which case the Ramius Group will have the right to designate and substitute
another person or persons, subject to prompt reasonable evaluation and
determination by the Nominating Committee of the Board (the “Nominating
Committee”) in good faith after exercising its fiduciary duties that such
candidate has business experience in such areas as would reasonably be expected
to enhance the Board, consistent with Actel’s guidelines relating to director
qualifications and Board composition), together with up to five (5) other
persons to be included in Actel’s slate of nominees for director, with terms
expiring at Actel’s 2011 annual shareholder meeting (the “2011 Annual Meeting”);
               (2) recommend, and reflect such recommendation in Actel’s
definitive proxy statement in connection with the 2010 Annual Meeting, that the
shareholders of Actel vote to elect the 2009 Settlement Directors as directors
of Actel at the 2010 Annual Meeting;
               (3) use its reasonable efforts to solicit and obtain proxies in
favor of the election of the 2009 Settlement Directors at the 2010 Annual
Meeting, in the same manner as for the other candidates nominated for election
at the 2010 Annual Meeting; and
               (4) ensure that, while any of the 2009 Settlement Directors
remains in office, the Ramius Group will have the right to designate at least
one 2009 Settlement Director, subject to compliance with applicable Securities
and Exchange Commission (the “SEC”) and Nasdaq corporate governance rules, to
serve on each committee and sub-committee of the Board (or any substitutes
therefor) now in existence or created after the date hereof.
          (b) Actel agrees that, during the term of this Agreement, if a 2009
Settlement Director resigns or is otherwise unable to serve as a director or is
removed for cause as a director, the Ramius Group will have the right to
designate and substitute a person or persons for

-2-



--------------------------------------------------------------------------------



 



appointment to the Board as a replacement director, subject to evaluation and
determination by the Nominating Committee using the standards described in
Section 3(a)(1); provided, however, (i) the substitute person designated by the
Ramius Group shall have experience consistent with the director being replaced
and (ii) at no point shall the 2009 Settlement Directors consist of more than
one (1) affiliate of the Ramius Group. The Nominating Committee will not
unreasonably withhold acceptance of any replacement director(s) recommended by
the Ramius Group. In the event the Nominating Committee does not accept a
replacement director recommended by the Ramius Group, the Ramius Group will have
the right to recommend additional replacement director(s) for consideration by
the Nominating Committee. The Board will appoint such replacement director to
the Board no later than five (5) business days after the Nominating Committee’s
recommendation of such replacement director.
          (c) Each of the 2009 Settlement Directors will be governed by the same
protections and obligations regarding confidentiality, conflicts of interests,
fiduciary duties, trading and disclosure policies and other governance
guidelines, and shall have the same rights and benefits, including (but not
limited to) with respect to insurance, indemnification, compensation and fees,
as are generally applicable to any non-employee directors of Actel.
          (d) Actel agrees that prior to the 2011 Annual Meeting, the Board and
all applicable committees of the Board shall not (i) increase the size of the
Board to more than eight (8) directors or (ii) or take any other action to
materially limit or restrict the rights of or time allotted to its shareholders
to nominate persons for election to the Board (including but not limited to by
amending the Restated Articles or Bylaws).
     4. Standstill Restrictions.
          (a) Subject to applicable law, including Section 13(d) and (g) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), except as
permitted pursuant to the terms of this Agreement, during the term of this
Agreement, the Ramius Group shall not, and shall cause their Affiliates and
Associates (as defined below) under its control or direction not to, in any
manner, directly or indirectly:
               (i) solicit (as such term is used in the proxy rules of the
Securities and Exchange Commission (the “SEC”)) proxies or consents to vote any
securities of Actel, or make, or in any way participate in, any “solicitation”
of any “proxy” within the meaning of Rule 14a-1 promulgated by the SEC under the
Exchange Act to vote any shares of Common Stock with respect to any matter, or
become a “participant” in any “contested solicitation” for the election of
directors with respect to Actel (as such terms are defined or used in the
Exchange Act and the rules promulgated thereunder), other than solicitations or
acting as a participant in support of all of Actel’s nominees and proposals;
               (ii) purchase or cause to be purchased or otherwise acquire or
agree to acquire beneficial ownership (as determined under Rule 13d-3
promulgated under the Exchange Act) of any Common Stock or other securities
issued by Actel, if in any such case, immediately after the taking of such
action, the Ramius Group would, in the aggregate, collectively beneficially own
more than the greater of (i) 14.9% of the then outstanding shares of Common
Stock, or (ii) such percentage of the then outstanding shares of Common Stock as
is 0.1% less than the amount causing the Ramius Group to become an “Acquiring
Person” under the Company’s Preferred Stock Rights Agreement, dated October 17,
2003, as the same may be amended;

-3-



--------------------------------------------------------------------------------



 



               (iii) form, join or in any way participate in any “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock (other than a group comprised solely of the Ramius Group);
               (iv) deposit any Common Stock in any voting trust or subject any
Common Stock to any arrangement or agreement with respect to the voting of any
Common Stock, other than any such voting trust, arrangement or agreement solely
among the Ramius Group;
               (v) otherwise act, alone or in concert with others to (1) make
any public statement critical of Actel, its directors or management, other than
as contemplated by Section 4(a)(vi)(3) below or (2) control or seek to control
the Board, other than through non public communications with the officers and
directors of Actel;
               (vi) other than as provided in this Agreement, make any public
announcement with respect to, or offer to effect, seek or propose (with or
without conditions) a merger, acquisition, disposition or other business
combination involving Actel, other than through non public communications with
the officers and directors of Actel; provided, however, that nothing herein will
limit the ability of (1) any member of the Ramius Group, or its respective
Affiliates and Associates, except as otherwise provided in Section 5, to vote
its shares of Common Stock on any matter submitted to a vote of the stockholders
of the Company, (2) the 2009 Settlement Directors to exercise their rights as
members of the Board while serving as members of the Board or (3) the Ramius
Group to announce its opposition to any Board approved proposals related to a
merger, acquisition, disposition of all or substantially all of the assets of
Actel or other business combination involving Actel and not supported by
Mr. Smith;
               (vii) seek, alone or in concert with others, (1) to call a
meeting of shareholders, or (2) representation on the Board, except as
specifically contemplated in Section 3(a) and Section 4(b), or (3) the removal
of any member of the Board; or
               (viii) publicly disclose any request to amend, waive or terminate
any provision of this Agreement.
          (b) Notwithstanding anything contained herein to the contrary, any
member of the Ramius Group, and any Affiliate or Associate of any such member,
shall be entitled to:
               (i) subject to Section 5, vote their shares in favor of the
election of the 2009 Settlement Directors at the 2010 Annual Meeting and on any
other proposal duly brought before the 2010 Annual Meeting, or otherwise vote as
the Ramius Group determines in their sole discretion;
               (ii) disclose, publicly or otherwise, how it intends to vote or
act with respect to any securities of the Company, any stockholder proposal or
other matter to be voted on by the stockholders of the Company (other than the
election of directors) and the reasons therefor;
               (iii) propose a slate of nominees for election as directors
and/or one or more proposal(s) for consideration or approval by shareholders at
the 2011 Annual Meeting in order to comply with the advance notice provisions or
other requirements of the Restated Articles or the Bylaws; and

-4-



--------------------------------------------------------------------------------



 



               (iv) In the event a special meeting is called by a shareholder of
Actel with respect to the removal of directors, the Ramius Group may
(A) cumulate the vote of the shares of Common Stock held by the Ramius Group and
vote in favor of the 2009 Settlement Directors and (B) solicit proxies to vote
against the removal of the 2009 Settlement Directors; provided, however, that if
Actel solicits proxies to vote against the removal of all directors, the Ramius
Group may only solicit proxies to vote against the removal of all directors and
not just the 2009 Settlement Directors.
          (c) As used in this Agreement, the terms “Affiliate” and “Associate”
shall have the respective meanings set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act.
     5. Actions by the Ramius Group.
          (a) At the 2010 Annual Meeting, the Ramius Group shall vote, and cause
their respective officers, directors, employees and agents to vote, all of the
shares of Common Stock beneficially owned by him or them for (i) each of Actel’s
nominees for election to the Board and (ii) the ratification of the appointment
of Actel’s independent auditors.
          (b) Upon execution of this Agreement by the Parties, the Ramius Group
shall not submit any proposals or nominations for election to the Board at the
2010 Annual Meeting;
     6. Termination. This Agreement shall terminate and the obligations of the
Parties under this Agreement shall cease on the earlier of the following (the
“Termination Date”):
          (a) at the option of Actel, upon the earliest of a material breach by
the Ramius Group of any obligation hereunder which has not been cured within
14 days after the Ramius Group receives notice of such breach from Actel
          (b) at the option of the Ramius Group, upon a material breach by Actel
of any obligation hereunder which has not been cured within 14 days after Actel
receives notice of such breach from the Ramius Group;
          (c) seven days prior to the date that an Actel shareholder may first
submit a nomination for the election of directors at the 2011 Annual Meeting
pursuant to the Bylaws;
          (d) on the day that the Board publicly announces its nominees for
election as directors at the 2011 Annual Meeting; or
          (e) at any time, upon the written consent of all of the Parties.
     7. Public Announcement. Actel and the Ramius Group shall promptly disclose
the existence of this Agreement after its execution pursuant to a joint press
release that is mutually acceptable to the parties, including a description of
the material terms of this Agreement. Subject to applicable law, none of the
Parties shall disclose the existence of this Agreement until the joint press
release is issued. The Parties agree that, while this Agreement remains in
effect, each Party shall refrain from any disparagement, defamation, libel, or
slander with respect to any other Party or its affiliates or from publicly
criticizing such other Party or its affiliates.
     8. Nonpublic Information.
          (a) In connection with discussions between the Ramius Group and their
representatives and Actel and its representatives, or otherwise during the term
of this Agreement, the Ramius Group or their representatives have obtained
information about Actel or its securities

-5-



--------------------------------------------------------------------------------



 



that is confidential. Each member of the Ramius Group agrees, as set forth
below, to treat confidentially any such information (whether oral or written,
provided that all written information shall have been identified as
confidential) furnished to or otherwise obtained by the Ramius Group or their
representatives from Actel or on their behalf together with those portions of
analyses, summaries, notes or other documents prepared by the Ramius Group or
any of their representatives which contain or otherwise reflect such information
(herein collectively referred to as the “Confidential Information”). The Ramius
Group agrees that, except with Actel’s prior written consent, neither the Ramius
Group nor their representatives will disclose any Confidential Information to
any other person or use any of the Confidential Information for any purpose
other than on Actel’s behalf. For purposes of this Agreement, the phrase
“Confidential Information” shall not include information which (i) becomes
lawfully available to the public other than as a result of a disclosure by the
Ramius Group or their representatives, (ii) was lawfully available to the Ramius
Group on a nonconfidential basis prior to its disclosure to the Ramius Group or
their representatives by Actel or on its behalf or (iii) lawfully becomes
available to the Ramius Group on a nonconfidential basis from a source other
than Actel or Actel’s representatives or agents, provided that to the knowledge
of the Ramius Group, such source is not bound by a confidentiality agreement
with Actel. Actel has no obligation to furnish Confidential Information to the
Ramius Group or their representatives by virtue of this Agreement. In the event
that any member of the Ramius Group is requested pursuant to, or required by,
law, regulation, legal process or regulatory or civil authority to disclose any
portion of the Confidential Information, the Ramius Group shall give prompt
notice to Actel, to the extent such notice is legally permissible. The Ramius
Group shall use all commercially reasonable efforts to limit the scope of such
required disclosure, and the Ramius Group shall be permitted to disclose,
without any liability to Actel, only that portion of the Confidential
Information which the Ramius Group’ counsel advises that the Ramius Group are
legally required to disclose.
          (b) In connection with this Agreement and the ongoing relationship of
the Ramius Group (and their affiliates) with Actel, there may be instances in
which material nonpublic information concerning Actel will be divulged to them
by Actel or its representatives or agents. The Ramius Group expressly
acknowledge, on behalf of themselves and their representatives and agents, that
federal and state securities laws prohibit any person who misappropriates
material nonpublic information about a company from purchasing or selling
securities of such company, or from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities, until such information has
become public.
     9. Releases.
          (a) The Ramius Group hereby agrees for the benefit of Actel, and each
controlling person, officer, director, shareholder, agent, affiliate, employee,
partner, attorney, heir, assign, executor, administrator, predecessor and
successor, past and present, of Actel (Actel and each such person being an
“Actel Released Person”) as follows:
               (i) The Ramius Group, for themselves and for their members,
officers, directors, assigns, agents and successors, past and present, hereby
agrees and confirms that, effective from and after the date of this Agreement,
they hereby acknowledge full and complete satisfaction of, and covenant not to
sue, and forever fully release and discharge each Actel

-6-



--------------------------------------------------------------------------------



 



Released Person of, and hold each Actel Released Person harmless from, any and
all rights, claims, warranties, demands, debts, obligations, liabilities, costs,
attorneys’ fees, expenses, suits, losses and causes of action of any nature
whatsoever, whether known or unknown, suspected or unsuspected (collectively,
“Claims”) that the Ramius Group may have against the Actel Released Persons, in
each case with respect to events occurring prior to the date of the execution of
this Agreement.
               (ii) The Ramius Group understands and agree that the Claims
released by the Ramius Group above include not only those Claims presently known
but also include all unknown or unanticipated claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character that
would otherwise come within the scope of the Claims as described above. The
Ramius Group understands that they may hereafter discover facts different from
or in addition to what they now believe to be true, which if known, could have
materially affected this release of Claims, but they nevertheless waive any
claims or rights based on different or additional facts.
          (b) The Ramius Group agrees that so long as any 2009 Settlement
Director is a member of the Board, (i) no member of the Ramius Group shall,
without the consent of Actel, instigate, solicit, assist, intervene in, or
otherwise voluntarily participate in any litigation or arbitration in which
Actel or any of its officers or directors are named as parties; provided that
the foregoing shall not prevent any member of the Ramius Group from responding
to a validly issued legal process and (ii) the Ramius Group agrees to give Actel
at least five (5) business days notice of the receipt of any legal process
requesting information regarding Actel or any of its officers or directors, to
the extent that such notice is legally permissible.
          (c) Actel hereby agrees for the benefit of the Ramius Group, and each
controlling person, officer, director, stockholder, agent, affiliate, employee,
partner, attorney, heir, assign, executor, administrator, predecessor and
successor, past and present, thereof, as well as each 2009 Settlement Director
(the Ramius Group and each such person being a “Shareholder Released Person”) as
follows:
               (i) Actel, for itself and for its affiliates, officers,
directors, assigns, agents and successors, past and present, hereby agrees and
confirms that, effective from and after the date of this Agreement, it hereby
acknowledges full and complete satisfaction of, and covenants not to sue, and
forever fully releases and discharges each Shareholder Released Person of, and
holds each Shareholder Released Person harmless from, any and all Claims of any
nature whatsoever, whether known or unknown, suspected or unsuspected, that
Actel may have against the Shareholder Released Persons, in each case with
respect to events occurring prior to the date of the execution of this
Agreement.
               (ii) Actel understand and agree that the Claims released by Actel
above include not only those Claims presently known but also include all unknown
or unanticipated claims, rights, demands, actions, obligations, liabilities, and
causes of action of every kind and character that would otherwise come within
the scope of the Claims as described above. Actel understands that it may
hereafter discover facts different from or in addition to what it now believes
to be true, which if known, could have materially affected this release of
Claims, but it nevertheless waives any claims or rights based on different or
additional facts.
          (d) The Parties do hereby expressly waive and relinquish all rights
and benefits afforded by California Civil Code Section 1542, and do so
understanding and

-7-



--------------------------------------------------------------------------------



 



acknowledging the significance and consequences of such specific waiver of
California Civil Code Section 1542. The Parties acknowledge and understand that
they are being represented in this matter by counsel of their own choice, and
acknowledge that they are familiar with the provisions of California Civil Code
Section 1542, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     Thus, notwithstanding these provisions of law, the Parties expressly
acknowledge and agree that this Section 9 is also intended to include in its
effect, without limitation, all such claims which they do not know or suspect to
exist at the time of the execution of this Agreement, and that this Agreement
contemplates the extinguishment of those claims.
          (e) The Parties intend that the foregoing release be broad with
respect to the matter released, provided, however, this release of Claims shall
not include claims to enforce the terms of this Agreement; and provided further
that nothing in the foregoing release shall be deemed or construed, now or
hereafter, as limiting in any manner any right of indemnification inuring to the
benefit of any director or former director of Actel arising under the Restated
Articles, the Bylaws or otherwise.
     10. Remedies.
          (a) Each of the Parties acknowledges and agrees that a breach or
threatened breach by any Party may give rise to irreparable injury inadequately
compensable in damages, and accordingly each Party shall be entitled to
injunctive relief to prevent a breach of the provisions hereof and to enforce
specifically the terms and provisions hereof in any state or federal court
having jurisdiction, in addition to any other remedy to which such aggrieved
Party may be entitled to at law or in equity.
          (b) In the event a Party institutes any legal action to enforce such
Party’s rights under, or recover damages for breach of this Agreement, the
prevailing party or parties in such action shall be entitled to recover from the
other party or parties all costs and expenses, including but not limited to
reasonable attorneys’ fees, court costs, witness fees, disbursements and any
other expenses of litigation or negotiation incurred by such prevailing party or
parties.
     [11. Expenses. Actel shall reimburse the Ramius Group for its reasonable,
documented out-of-pocket fees and expenses incurred (including legal expenses),
not to exceed $5,000, in connection with the filing of a Schedule 13D in
connection with this Agreement, and any matters related to the 2010 Annual
Meeting and the negotiation and execution of this Agreement.
     12. Notices. Any notice or other communication required or permitted to be
given under this Agreement will be sufficient if it is in writing, sent to the
applicable address set forth below (or as otherwise specified by a Party by
notice to the other Parties in accordance with this Section 12) and delivered
personally or sent by recognized overnight courier, postage prepaid, and will be
deemed given (a) when so delivered personally, or (b) if sent by recognized
overnight courier, one day after the date of sending.

-8-



--------------------------------------------------------------------------------



 



If to Actel:
Actel Corporation
2061 Stierlin Ct.
Mountain View, CA 94043
Attention: John East, Chief Executive Officer
Telephone: (650) 318-4200
Facsimile: (650) 318-2444
with a copy (which shall not constitute notice to Actel) to:
 

 

 
If to the Ramius Group:
Ramius Value and Opportunity Master Fund Ltd
c/o RCG Starboard Advisors, LLC
599 Lexington Avenue, 20th Floor
New York, New York 10022
Attention: Jeffrey C. Smith
               Owen S. Littman
Telephone: (212) 845-8900
Facsimile: (212) 845-7986
with a copy (which shall not constitute notice to the Ramius Group) to:
Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attention: Steve Wolosky
               Andrew Freedman
Telephone: (212) 451-2300
Facsimile: (212) 451-2222
     13. Entire Agreement. This Agreement constitutes the entire agreement
between the Parties pertaining to the subject matter hereof and supersedes all
prior and contemporaneous agreements, understandings, negotiations and
discussions of the Parties in connection with the subject matter hereof.
     14. Counterparts; Facsimile. This Agreement may be executed in any number
of counterparts and by the Parties in separate counterparts, and signature pages
may be delivered by facsimile, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.
     15. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

-9-



--------------------------------------------------------------------------------



 



     16. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California, without regard
to choice of law principles that would compel the application of the laws of any
other jurisdiction.
     17. Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.
     18. Successors and Assigns. This Agreement shall not be assignable by any
of the Parties. This Agreement, however, shall be binding on successors of the
Parties.
     19. Amendments. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by all of the Parties.
     20. Further Action. Each Party agrees to execute such additional reasonable
documents, and to do and perform such reasonable acts and things necessary or
proper to effectuate or further evidence the terms and provisions of this
Agreement.
[Signatures are on the following page.]

-10-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day
and year first above written.

        ACTEL CORPORATION
    By:   /s/ David L. Van De Hey       Name:   David L. Van De Hey     
Title:   Vice President and General Counsel   

              THE RAMIUS GROUP:           RAMIUS VALUE AND OPPORTUNITY MASTER
FUND LTD   RCG STARBOARD ADVISORS, LLC
By:
  RCG Starboard Advisors, LLC,   By:   Ramius LLC,
 
  its investment manager       its sole member
 
            RAMIUS NAVIGATION MASTER FUND LTD   RAMIUS ADVISORS, LLC
By:
  Ramius Advisors, LLC,   By:   Ramius LLC,
 
  its investment advisor       its sole member
 
            RAMIUS ENTERPRISE MASTER FUND LTD   RAMIUS LLC
By:
  Ramius Advisors, LLC,   By:   Cowen Group, Inc.,
 
  its investment advisor       its sole member
 
                    COWEN GROUP, INC.
 
            RCG PB, LTD   RCG HOLDINGS LLC
By:
  Ramius Advisors, LLC,   By:   C4S & Co., L.L.C.,
 
  its investment advisor       its managing member
 
                    C4S & CO., L.L.C.

                  By:   /s/ Jeffrey M. Solomon         Name:   Jeffrey M.
Solomon        Title:   Authorized Signatory     

                  /s/ Jeffrey M. Solomon       JEFFREY M. SOLOMON     
Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and
Thomas W. Strauss     

                  /s/ Jeffrey C. Smith       JEFFREY C. SMITH           

-11-



--------------------------------------------------------------------------------



 



Schedule A
The Ramius Group
RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD
RAMIUS NAVIGATION MASTER FUND LTD
RAMIUS ENTERPRISE MASTER FUND LTD
RCG PB, LTD
RCG STARBOARD ADVISORS, LLC
RAMIUS ADVISORS, LLC
RAMIUS LLC
COWEN GROUP, INC.
RCG HOLDINGS LLC
C4S & CO., L.L.C.
JEFFREY M. SOLOMON
PETER A. COHEN
MORGAN B. STARK
THOMAS W. STRAUSS
JEFFREY C. SMITH

 